 
 
 

Exhibit 10.3

 

CERTAIN INFORMATION INDICATED WITH [***] IN THIS DOCUMENT HAS BEEN OMITTED FROM
THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED

 

sm01.jpg [sm01.jpg]
PDF doc #8277

 

 

MASTER COMMERCIAL TERMS AND SUPPORT SERVICES AGREEMENT

 

This Master Commercial Terms and Support Services Agreement (this “Agreement”),
is effective as of July 29, 2020 (the “Effective Date”), by and between
Advantest America, Inc., a Delaware corporation, with a principal place of
business at 3061 Zanker Road, San Jose, CA 95134 (“Advantest”) and PDF
Solutions, Inc., a Delaware corporation, with a principal place of business at
2858 De La Cruz Boulevard, Santa Clara, CA 95050 (“PDF”). PDF and Advantest are
referred to herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Advantest and PDF have entered into that certain Amended and Restated
Master Development Agreement dated as of July 06, 2020 (the “Development
Agreement”) together with SOW #1 thereto (“[***] SOW”) to collaborate and
develop an Integrated Product consisting of a [***] (the combination of the
[***] (as defined in the [***] SOW) with Exensio for [***] as developed by the
Parties under the Development Agreement and [***] SOW, the “[***] System”); and

 

WHEREAS, Advantest and PDF now wish to enter into this Agreement to set forth
certain agreed upon terms to commercialize the [***] System and to set forth a
structure for agreeing on the commercialization, as well as the Parties’
respective support responsibilities, of the [***] System and any other
Integrated Products hereunder.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

1.     DEFINITIONS

 

In addition to any other definitions set forth in this Agreement, the
Development Agreement and the [***] SOW, the following terms are defined as
follows:

 

“Addendum” means any document entitled an “Addendum” to this Agreement,
including Addendum 1 entered into on even date herewith, which incorporates this
Agreement and/or amends the terms hereof with respect to an Integrated Product
through an amendment to this Agreement in accordance with Section 10.8.

 

“Affiliate” has the meaning ascribed to it in the Development Agreement.

 

“Commercialize” means the marketing, promoting, offering, and selling (in the
form of granting Customer Licenses) of Integrated Products and Support Services.

 

 

Page 1 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8277 (continued)

 

“Customer” means any corporation, company, or other entity to which an
Integrated Product is licensed in accordance with the terms hereof.

 

“Customer Agreement” means, with regard to a Customer, the enforceable
agreement(s) with such Customer pursuant to which such Customer is granted any
Customer License to an Integrated Product or is entitled to receive Support
Services.

 

“Customer License” means all time-based licenses and use rights granted to a
Customer in such Customer’s Customer Agreement in or to an Integrated Product,
including the Customer Sublicense.

 

“Customer Sublicense” means the sublicense to a Customer to use each Party’s
Licensed Technology included in an Integrated Product, granted to a Customer as
part of the Customer License to such Integrated Product in accordance with
Section 2.3.

 

“Error” means, with regard to software Contribution included in an Integrated
Product, a material failure to conform to the specifications of such software
delivered by the contributing Party to the other Party under the Development
Agreement, and any material improper execution or termination of the functioning
of such software.

 

“Future Integrated Product” means a solution developed by the Parties pursuant
to an SOW under the Development Agreement that combines Background Technology of
Advantest or Advantest-Owned Developed Technology together with, or to
interoperate with (e.g., through APIs), Background Technology of PDF or
PDF-Owned Developed Technology, whether directly integrated with a Tool System,
and, if so integrated, whether integrated with such Tool System before or after
such Tool System is sold to an end user.

 

“Integrated Product” means, for the purpose of this Agreement, (i) the [***]
System, and (ii) any Future Integrated Product only as of the Parties’ entering
into an Addendum for such Future Integrated Product.

 

“Licensed Mark” means a Party’s Mark that such Party identifies in writing to
the other Party for use with the promotion, marketing, and offer of Integrated
Products. PDF’s Licensed Mark’s shall include any “Exensio,” “[***],” and
“[***]” and any variations, translations, and transliterations thereof, but for
the avoidance of doubt, specifically excludes “[***]” used without “[***].”

 

“Licensed Technology” means, with respect to PDF, the PDF Technology included in
an Integrated Product and, with respect to Advantest, the Advantest Technology
included in an Integrated Product.

 

“Sales Price” means, with regard to a Customer, the net (i.e., after any
discount by the Selling Party and Taxes specified in Section 4.4.2 payable
thereon) fees for the Integrated Product (however named/listed by the Selling
Party in the Customer Agreement) set forth in the Customer Agreement.

 

Page 2 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8277 (continued)

 

“Subscription Year” means the initial, and each subsequent, full or partial one
(1) year period of a Customer License, with the initial such one (1) year period
commencing on the starting date of the Customer License, each subsequent such
one (1) year period commencing on an anniversary of such starting date, and the
last such one (1) year period ending upon the termination or expiration of such
Customer License.

 

“Term” has the meaning set forth in Section 6.1 of this Agreement.

 

“Tool” means a single unit of equipment combining the hardware, firmware, and
software consisting of a Tool System with which a Customer will have the right
to use an Integrated Product.

 

“Tool System” means any proprietary integrated control/operating systems for
tools/testers manufactured by Advantest, including  parametric, functional, and
system level test (SLT) test systems, lithography, and metrology tools.

 

2.     COMMERCIALIZATION

 

2.1     Commercialization of Integrated Products. The Parties will decide and
document in Addenda for each Integrated Product, whether such Integrated Product
will be sold by one or both Parties and which of them will be responsible for
Commercializing (in each case, the Party Commercializing is the “Selling Party”
and the other Party in each case is the “Non-Selling Party”). In each case, such
Selling Party shall make commercially reasonable efforts to Commercialize
Integrated Products and the Support Services in accordance with this Agreement
to Customers in accordance with the terms and conditions of this Agreement. In
any event, the Selling Party does not have any right under this Agreement to
market, promote, offer, sell, license, sublicense, commercialize, exploit, or
represent in any way anywhere any product, service, Technology, or Intellectual
Property Right of the Non-Selling Party, other than its Licensed Technology that
is the subject of an Addendum as part of such Integrated Product. For the
avoidance of doubt, except as expressly set forth in this Agreement or an
Addendum, nothing herein shall prevent or be deemed to prevent or restrict a
Party from, marketing, promoting, offering, selling licensing, commercializing,
or exploiting, alone or with any other product, the Party’s respective products,
services, Technology, and Intellectual Property Rights, including any versions
of the Exensio System by PDF, and any Tool System by Advantest, other than as
included in an Integrated Product.

 

2.2     Licenses.

 

2.2.1     The Non-Selling Party hereby grants the Selling Party a limited,
worldwide, non-sublicensable (except as included in the Customer Sublicense as
set forth herein), non-transferable, non-assignable license, during the Term,
terminable and revocable upon termination of this Agreement, to sell Customer
Licenses to Integrated Products, including Customer Sublicenses to the
Non-Selling Party’s Technology included therein (subject to Section 6.3.3(a)),
in the course of the Commercialization of such Integrated Product under this
Agreement, conditioned on the Selling Party’s payment to the Non-Selling Party
of the applicable License Fees under this Agreement.

 

Page 3 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8277 (continued)

 

2.2.2     In each case, the Non-Selling Party hereby grants the Selling Party a
limited, worldwide, non-sublicensable, non-transferable, non-assignable license,
during the Term, terminable and revocable upon termination of this Agreement, to
use the the Non-Selling Party’s Licensed Marks solely in connection with
Commercializing Integrated Products, provided that: (i) for reasons of quality
control and otherwise, each Integrated Product meets the quality standards as
developed by the Parties under the Development Agreement; and (ii) the Selling
Party shall use any Non-Selling Party’s Licensed Mark with such proprietary
notices and in accordance with any written guidelines provided by the
Non-Selling Party to the Selling Party in advance of such Commercialization,
which guidelines may be updated by the Non-Selling Party from time to time upon
reasonable written notice to the Selling Party.

 

2.2.3     Each Party hereby reserves all rights and ownership in and to each of
its Marks and does not assign, transfer, convey, or agree to assign, transfer,
or convey, any ownership, rights, title, or interest in or to any of its Mark,
and does not grant any rights or licenses, expressly or implicitly, in or to any
of its Marks (other than the express license in Section 2.2.2 to any Licensed
Mark during the Term). Each Party (as the Selling Party) shall not: (i) use the
Non-Selling Party’s Marks other than a Licensed Mark as expressly permitted
under this Section 2.2.3 or adopt any Mark of the Non-Selling Party or any Mark
confusingly similar thereto; (ii) in any way modify, edit, change, amend,
translate, transliterate, or customize any Mark of the Non-Selling Party, or
combine any of the Non-Selling Party’s Marks with, or use any of the Non-Selling
Party’s Marks to give the appearance of any combined Mark with, any other Mark;
(iii) register or file any application to register any the Non-Selling Party’s
Mark, or any modification, translation, or transliteration thereof, or any Mark
confusingly similar with any of them; (iv) claim or assert any ownership or
right in or to any Non-Selling Party’s Mark (other than Selling Party’s express
license under Section 2.2.2), or challenge the Non-Selling Party’s ownership or
rights in or to any of the Non-Selling Party’s Marks, or the validity or
enforceability of any of the Non-Selling Party’s Marks; or (v) assist,
instigate, or support any third party with any of the foregoing under clauses
(i) through (iv).

 

2.3     Customer Agreements. For Integrated Products, the Selling Party will be
responsible for negotiating and entering into a Customer Agreement with each
Customer and granting such Customer the Customer License and agreeing to provide
to, and performing for, such Customer all Support Services. The Non-Selling
Party shall not be a party to, and shall have no contractual rights or
obligations under, any Customer Agreement; provided that, for the avoidance of
doubt, such lack of contractual privity is not intended to and shall not be
deemed to limit or modify such Non-Selling Party’s (1) obligation to provide
Second Line Support Services under Section 3.3 of this Agreement or (2) rights
to enforce its Intellectual Property Rights with respect to any infringement
thereof by any Customer or other third party. The Parties agree that each
Customer Agreement will match the effective term of the Customer Licenses to
each such Customer, such that an enforceable agreement will continuously be in
effect governing such Customer’s use of the applicable Integrated Product. The
Selling Party shall ensure that each Customer Agreement includes terms and
conditions that are consistent with, and do not affect the rights or obligations
of a Party under, this Agreement, including (i) a Customer Sublicense with terms
consistent with the resale terms specific to the Non-Selling Party’s Licensed
Technology that the Non-Selling Party provides to the Selling Party in
connection with entering into Addendum 1 or another Addendum, and (ii)
provisions consistent with the terms and conditions in this Agreement. Within
[***] calendar days after entering into a Customer Agreement, the Selling Party
shall deliver to the Non-Selling Party (a) a copy of the Customer Agreement
(subject to consent of the Customer or redaction thereof to protect any of such
Customer’s confidential information that is prohibited from being shared with
the Non-Selling Party), and (b) a written notice identifying the Integrated
Product(s) covered by such Customer Agreement and setting forth the duration of
all Customer Licenses included therein and the number of the Tools for which
such Customer is entitled to use such Integrated Product(s) during such Customer
Licenses.

 

Page 4 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8277 (continued)

 

3.     SUPPORT SERVICES

 

3.1     Scope. During the Term and thereafter (solely to the extent required
pursuant to Section 6.3), the Parties shall provide to a Customer the support
services for Integrated Products, at such support levels, as set forth in
Sections 3.2 and 3.3 (collectively, the “Support Services”). If on-site Support
Services are required as set forth herein, the Parties obligation is only for
the site(s) designated for installation of the Integrated Product in the
Customer Agreement with such Customer, as set forth in the applicable Addendum
or otherwise agreed by the Parties in advance in writing (the “Designated
Sites”). The Selling Party shall contract with each Customer directly for all
Support Services, and the Non-Selling Party will provide all Second Line Support
Services either to the Selling Party or, if desired by the Selling Party, to
Customers as a subcontractor of the Selling Party.

 

3.2     First Line Support Services. For Integrated Products subject to a
Customer License, the Selling Party shall perform and provide to each Customer:
first line Support Services (“First Line Support Services”), which shall (i) be
generally consistent with the support provided for its products similar to its
Licensed Technology in the past, (ii) include 24/7 telephone support (through
multiple regions, as necessary) to the Customer if the Integrated Product is an
essential component of a Customer’s production capability, (iii) identify and
diagnose whether an Error or other problem with the Integrated Product
experienced by a Customer is occurring due to the Selling Party’s Licensed
Technology or the Non-Selling Party’s Licensed Technology, and (iv) seek to
remedy Errors and, if the Selling Party is Advantest, other problems arising
from or related to any aspect or part of or pertaining to an Integrated Product
affecting a Tool. If the Selling Party, in its reasonable discretion, determines
that the Error or other problem with respect to a Tool due to an Integrated
Product is occurring due to the Non-Selling Party’s Licensed Technology, the
Selling Party shall contact the Non-Selling Party and the Non-Selling Party
shall promptly provide Second Line Support Services (as defined below) to such
Customer.

 

Page 5 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8277 (continued)

 

3.3     Second Line Support Services.

 

3.3.1     For Integrated Products subject to a Customer License, the Non-Selling
Party shall perform second line Support Services (“Second Line Support
Services”) with respect to the Non-Selling Party’s Licensed Technology, which
shall consist generally of remedying Errors in such Licensed Technology
identified as part of the First Line Support Services. If the Non-Selling Party
determines that an Error arises exclusively from or is exclusively related to
any aspect or part of, or pertains to, an Integrated Product other than its
Licensed Technology, the Selling Party shall be responsible for remedying and
correcting, and shall promptly take the action necessary to remedy and correct,
such Error. PDF and Advantest each acknowledge and agree that, as part of Second
Line Support Services, it may be necessary for the Non-Selling Party to access
the Customer’s network, system, and computers to assess or remedy an Error or
problem in its Licensed Technology licensed to such Customer. The Selling Party
shall (i) cause each Customer to consent to such access to its network by the
Non-Selling Party (e.g., as a subcontractor to the Selling Party), at such
time(s) arranged for such access between the Non-Selling Party and such Customer
and (ii) notify the Non-Selling Party in writing of any of the Customer’s
policies, practices or other requirements applicable to the Non-Selling Party’s
access thereto (“Customer Policies”). The Non-Selling Party shall comply with
all such Customer Policies and shall promptly notify the Selling Party if the
Non-Selling Party determines that it is unable to effectively provide the Second
Line Support Services in a manner that complies with such Customer Policies,
after which the Parties shall confer and determine in good faith the best course
of action to provide the required Second Line Support Services to such Customer.
In the event that (a) the Parties mutually agree that the Non-Selling Party is
unable to effective provide the Second Line Support Services in a manner which
complies with applicable Customer Policies and are unable to identify an
alternative means of remotely providing the requisite Second Line Support
Service or (b) a Customer does not permit the Non-Selling Party to access its
network remotely and the Parties agree reasonably and in good faith that on-site
support is required to address a critical Error in its Licensed Technology, the
Non-Selling Party will dispatch the required Personnel to such Customer’s
Designated Site(s) to perform the necessary Second Line Support Services to
remedy and correct such critical Errors.

 

3.3.2     In the event that the Non-Selling Party fails to provide the Second
Line Support Services to a Customer to remedy an Error in material breach of
such Party’s obligations under Section 3.3.1, including after written notice of
such breach (with reasonable detail demonstrating such breach) by the
Selling-Party to the Non-Selling Party, the Parties shall discuss and agree
reasonably and in good faith how such Second Line Support Services to remedy
such Error shall be provided to such Customer, which at a minimum shall include
at a minimum (i) the Selling Party’s right to use any SDKs and APIs included
with the Non-Selling Party’s Licensed Technology to provide work-arounds, bug
fixes, and enhancements to remedy any such Errors, which right each Party hereby
grants to the other Party upon the occurrence of any such breach without cure,
and (ii) reasonable training by the Non-Selling Party, at its sole expense, to
the Selling Party’s Personnel as reasonably agreed by the Parties to enable such
Personnel to provide such Second Line Support Services on behalf of the
Non-Selling Party to such Customer(s). The Selling Party shall use commercially
reasonable efforts to mitigate any damages to such Customer, including by
seeking to timely provide and perform all such Second Line Support Services.

 

Page 6 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8277 (continued)

 

3.3.3     In the case of each Addendum hereunder and solely where the Selling
Party is Advantest, and then subject to the Selling Party’s [***] of [***]
services [***] to the Non-Selling Party, establishment and maintenance of [***]
with such [***], and the Selling Party’s payment of all costs associated with
establishing and maintaining such [***], then at the request of the Selling
Party, the Non-Selling Party in each case hereby agrees to [***] of the
Non-Selling Party’s Technology included in an Integrated Product that is the
subject of an Addendum hereunder if such software is not available in a
PDF-hosted cloud instance, along with [***] to [***] it in accordance with the
terms of this Agreement and the applicable Addendum (“[***] Materials”). Within
[***] days of the Selling Party’s request in the case of each Addendum and
payment by the Selling Party as set forth in the foregoing, the Non-Selling
Party will enter into [***] providing for [***] the [***] Materials to the
Non-Selling Party upon [***]. [***]: (i) the Non-Selling Party has [***] in
which the Non-Selling Party is the [***]; (ii) an [***] by the Non-Selling Party
for the [***]; (iii) the [***] the Non-Selling Party; (iv) any other [***] the
Non-Selling Party’s [***]; (v) the Non-Selling Party has [***], in general, or
[***], specifically; (vi) the Non-Selling Party has [***]. Subject to [***] by
the Non-Selling Party to the [***] as/when due in accordance herewith, the
Selling Party’s [***] such [***] Materials, which use thereof shall be limited
to the specific license grants herein, including any Addenda hereunder. The
Selling Party agrees not to exercise the foregoing right and license until the
occurrence of [***]. For the avoidance of doubt, in the event of a [***] of such
items hereunder, the Selling Party shall be responsible for [***] hereunder in
compliance with the terms and conditions of this Agreement and applicable
Addenda.

 

3.4     Parties’ Support Services. Each Party shall dedicate the Personnel
reasonably necessary to provide its Support Services set forth herein, as may be
further specified in the applicable Addendum.

 

3.5     Training. Each Party shall provide, at its sole expense and without
charge to the other Party, ongoing training deemed necessary in the providing
Party’s discretion to the other Party’s Personnel during the Term on the
procedures and methods necessary to provide the First Line Support Services
relative to its Licensed Technology to be Commercialized hereunder. Each Party
shall provide training for these purposes at a location, date, and time to be
mutually agreed on by the Parties. The Party performing the installation of the
Integrated Product for a Customer shall provide reasonable instruction to such
Customer necessary for such Customer’s operation of the Integrated Product,
including the Non-Selling Party’s Licensed Technology therein.

 

3.6     Responsibility for Personnel. Each Party, respectively, shall remain
responsible and liable for: (i) the supervision, coordination, and performance
of that Party’s Personnel in connection with each Party’s provision of Support
Services; and (ii) all acts and omissions of such Party’s Personnel, each of
which shall be ascribed to the respective Party to the same extent as if such
acts or omissions were by that respective Party itself. Any noncompliance by any
Party’s Personnel with the provisions of this Agreement will constitute such
Party’s breach hereof.

 

Page 7 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8277 (continued)

 

4.     FEES

 

4.1     License Fees. In consideration for the licenses under Section 2.2, and
the grant of the Customer Sublicense to a specific Customer thereunder, and the
Non-Selling Party’s agreement to provide the Second Line Support Services
pursuant to Section 3.3 for Integrated Products licensed to such Customer, the
Selling Party shall pay to the Non-Selling Party the license fee for each
Customer License as set forth in (i) Addendum 1 for the [***] System, or (ii) in
any Addendum for a Future Integrated Product (the “License Fee”). The Selling
Party shall provide a purchase order to the Non-Selling Party at the end of each
[***] in which any Customer Licenses were in effect for the total License Fees
due hereunder.

 

4.2     Payments. Except as otherwise set forth in this Agreement, the Selling
Party shall pay all amounts owed to the Non-Selling Party within [***] after the
Non-Selling Party’s invoice thereof is received by the Selling Party. All
payments shall be made by the Selling Party at its cost in U.S. Dollar currency
in irrevocable immediately available funds by bank transfer or in other form as
agreed by the Parties. Failure to pay any amount not disputed in good faith and
owed to the Non-Selling Party when due shall accrue late fees equal to [***] of
the total unpaid for each full or partial [***] after the due date of such
amount until payment of such amount by the Selling Party to the Non-Selling
Party in accordance with this Section 4.2.

 

4.3     Audit. The Selling Party shall keep complete and accurate reasonable
records of any and all Commercialization, Customer Agreements, Tools (on which
any Integrated Product is installed), and Sales Price with respect to each
Customer for no less than the duration of such Customer Agreement and a period
of [***] after the end of each such Customer Agreement. The Non-Selling Party
(or any representative thereof) may audit such records to verify the Selling
Party’s compliance with this Agreement, the License Fees, and the calculation of
the License Fees, owed under Section 4.1, provided that the Non-Selling Party
may not audit such records more than [***] during any [***] period. The
Non-Selling Party shall bear the cost of such audit, unless such audit discloses
an underpayment of License Fees of [***] or more, in which case the Selling
Party shall reimburse the Non-Selling Party for any reasonable costs actually
incurred of such audit.

 

4.4     Taxes.

 

4.4.1     The Selling Party or any other applicable withholding agent shall be
entitled to deduct and withhold taxes from the amounts payable pursuant to this
Agreement to the Non-Selling Party the amounts required to be deducted and
withheld under the Internal Revenue Code of 1986, as amended, or any provision
of state, local or foreign tax law, with respect to the making of such payment;
provided that the Selling Party shall use reasonable efforts to provide notice
of any intention to withhold to the Non-Selling Party at least [***] prior to
the payment thereof and shall use commercially reasonable efforts to cooperate
in reducing the amount of any such withholding and provide the Non-Selling Party
with reasonable documentation of such witholding. To the extent that amounts are
so withheld and timely paid to the appropriate tax authority, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the Non-Selling Party in respect of whom such deduction and withholding was
made.

 

Page 8 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8277 (continued)

 

4.4.2     Taxes specified in this Section 4.4.2 shall mean, if included in the
gross price of an Integrated Product, sales or excise taxes, duties or other
similar governmental charges (including any tax such as a value added or similar
tax, and excluding any taxes based on, or in lieu of, income) relating to the
sale of an Integrated Product, as adjusted for rebates and refunds.

 

4.5     Disputed Amounts. The Selling Party may reasonably and in good faith
dispute any amount of any License Fees invoiced by the Non-Selling Party to the
Selling Party within [***] after the Selling Party’s receipt of such invoice,
provided that the Selling Party promptly pays the undisputed portion of such
invoice and notifies the Non-Selling Party of such dispute within such [***].
The Parties will negotiate in good faith to resolve such payment dispute within
[***] of Selling Party’s notice of such dispute. If any such undisputed portion
is unpaid more than [***] after the Selling Party’s receipt of such invoice, the
Non-Selling Party may, without limiting its rights or remedies, suspend all
Second-Line Support Services relating to such dispute until such undisputed
portion is paid in full. The Non-Selling Party will provide the Selling Party’s
CFO written notice (email sufficient) that the Selling Party’s account is
overdue at least [***] prior to suspending such Second-Line Support Services.
Notwithstanding the foregoing, the Non-Selling Party shall only suspend the
minimum portion of the Second-Line Support Services necessary to remediate the
issue giving rise to the suspension until the outstanding accounts are resolved;
provided that the Non-Selling Party shall not be permitted to suspend
Second-Line Support Services due to a good faith dispute regarding an amount
invoiced hereunder.

 

5.     CONFIDENTIALITY

 

The provisions of Section 6 of the Development Agreement are incorporated herein
by reference to be applicable mutatis mutandis also under and for the purpose of
this Agreement as if expressly set forth herein.

 

6.     TERM AND TERMINATION

 

6.1     Term. This Agreement shall be deemed to have commenced on the Effective
Date and shall continue in effect until termination or expiration of this
Agreement pursuant to Section 6.2 (the “Term”).

 

6.2     Termination. This Agreement may be terminated at any time:

 

6.2.1     By a Party without cause by providing [***] prior written notice of
termination to the other Party if such terminating Party decides, in its sole
discretion, that it is not feasible or commercially reasonable or desirable for
it to continue this Agreement;

 

6.2.2     By a Party with cause by written notice of termination to the other
Party if the other Party materially breaches this Agreement as reasonably
identified in such written notice of termination, which termination shall be
effective at the end of [***] days after such written notice of termination is
given unless such breach is cured before the end of such [***] day period;

 

Page 9 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8277 (continued)

 

6.2.3     By a Party with cause by written notice of termination effective
immediately if the other Party: (i) is dissolved or liquidated or takes any
corporate action for such purpose; (ii) becomes insolvent or is generally unable
to pay its debts as they become due; (iii) becomes the subject of any voluntary
or involuntary bankruptcy proceeding under any domestic or foreign bankruptcy or
insolvency law; (iv) makes or seeks to make a general assignment for the benefit
of its creditors; or (v) applies for, or consents to, the appointment of a
trustee, receiver, or custodian for a substantial part of its property; or

 

6.2.4     By a Party by written notice of termination effective immediately: (i)
if the other Party breaches any provision, or violates any of its obligations or
duties under, Section 5, Section 10.2.1, Section 10.2.2, or Section 10.2.3, (ii)
if and to the extent its continued performance of this Agreement would, or may
in its reasonable opinion, contravene any local, state, national or
international regulation or law, or (iii) if and to the extent such Party
determines in its reasonable opinion that any actual or anticipated change in
any Trade Restrictions presents a material adverse compliance risk to its
continued performance under this Agreement. For the avoidance of doubt, a
termination of this Agreement under this Setion 6.2.4 shall be deemed a
termination for cause by such Party.

 

6.2.5     By Advantest immediately upon written notice to PDF upon the merger of
PDF with, direct or indirect change of control of PDF to, or the sale or
transfer of all or a substantial portion of all of the assets or business of PDF
to, an Advantest Named Competitor. A termination under this Section 6.2.5 shall
be deemed to be a termination for convenience by Advantest.

 

6.3     Effect of Termination or Expiration.

 

6.3.1     General Effect of Termination or Expiration. On the expiration or
termination of this Agreement for any reason, except as set forth otherwise in
Section 6.3.2 or Section 6.3.3:

 

(a)     All rights, licenses, and authorizations granted by a Party (including
the Selling Party’s right to Commercialize Integrated Products, the licenses
under Section 2.2, and the right to grant Customer Sublicenses or additional
Customer Sublicenses, to extend any Customer Sublicense to additional instances
of the Integrated Product or for use of Integrated Products with additional or
other Tools or at additional or other Designated Sites) to the other Party, and
all services and obligations owed by a Party to the other Party (including any
Support Services) under this Agreement will immediately terminate, and each
Party shall immediately cease all use of and other activities with respect to
the other Party’s Confidential Information relating to this Agreement and
promptly return all physical embodiments of any Confidential Information
provided by the Disclosing Party.

 

Page 10 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8277 (continued)

 

(b)     All amounts owed by a Party to the other Party of any kind under this
Agreement (if any) shall be payable and due (i) no later than [***] days after
the effective date of the expiration or termination, or (ii) the date on which
such payment is due under this Agreement, whichever is earlier.

 

(c)     Any Customer Agreement, including any Customer Sublicense, shall not
terminate or be otherwise effected by such expiration or termination; provided
that the Selling Party shall not have the right to renew past the then-current
Customer License (but without limiting any renewal rights or options of such
Customer thereunder) any Customer Sublicense contained therein.

 

6.3.2     Effect of Advantest’s Termination for Convenience or PDF’s Termination
for Cause. In the event that Advantest terminates this Agreement for convenience
under Section 6.2.1 or PDF terminates for cause under Section 6.2.2, Section
6.2.3 or Section 6.2.4, PDF has the right, as determined in its sole discretion,
to provide after such termination any or all Support Services for its Licensed
Technology under Customer Licenses at such time for any Customer, in which case
(i) PDF shall give written notice thereof (identifying the Customer(s) and such
Support Services) to Advantest, (ii) PDF shall have the right to negotiate and
discuss, and enter into agreements for, such provision of Support Services for
such PDF Licensed Technology with such Customer(s) on terms mutually agreed by
PDF with such Customer, and (iii) the Parties shall meet and confer to discuss
the disposition of other then outstanding Customer Agreements, which may involve
an assignment of such Customer Agreement to PDF.

 

6.3.3     Effect of PDF’s Termination for Convenience or Advantest’s Termination
for Cause. In the event that PDF terminates this Agreement for convenience under
Section 6.2.1 or Advantest terminates this Agreement for cause under Section
6.2.2, Section 6.2.3, Section 6.2.4 or Section 6.2.5the following provisions
apply:

 

(a)     If and to the extent Advantest is required, under the terms of a
Customer Agreement as in effect at the time of such termination, to grant
additional Customer Sublicenses to such Customer, or to extend any Customer
Sublicense to additional instances of an Integrated Product of such Customer or
for use of an Integrated Product with additional or other Tools of such Customer
or at additional or other Designated Sites of such Customer, Advantest’s rights
under Section 2.2.1 continue to the extent of such requirement, limited to the
maximum time such Customer Sublicense must be granted under terms of such
Customer Agreement, and PDF shall, in such event, provide a mechanism for
Advantest to issue license files for PDF Licensed Technology for such Integrated
Products.   

 

(b)     The Non-Selling Party shall, as required under the terms of a Customer
Agreement as in effect at the time of such termination, continue to provide
Second Line Support Services for its Licensed Technology in accordance with
Section 3.3 for the remainder of the Customer License, subject to and in
consideration for the Selling Party’s continued payment of ongoing License Fees
with regard to such Customer in accordance with Section 4 throughout the term of
such continuing Second Line Support Services obligation of the Non-Selling
Party.

 

Page 11 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8277 (continued)

 

(c)     In the event that the Non-Selling Party fails to provide the Second Line
Support Services to a Customer for its Licensed Technology in breach of its
obligations under Section 6.3.3(b), including after written notice of such
breach (including reasonable detail demonstrating such breach) by the Selling
Party to the Non-Selling Party, the Selling Party shall have the right and the
obligation to use commercially reasonable efforts to provide such Second Line
Support Services to such Customer for the time for which the Non-Selling Party
would otherwise be obligated to do so under this Section 6.3.3(c), for which
case only the Non-Selling Party hereby grants, subject only to the foregoing
pre-condition, the Selling Party a non-exclusive, worldwide, royalty-free,
non-transferable, non-assignable, non-sublicensable, limited license to use,
reproduce, and modify (only using any SDK or API included in its Licensed
Technology) its Licensed Technology licensed to such Customer as reasonably
necessary for the Selling Party to provide the Second Line Support Services to
such Customer.

 

(d)     The Non-Selling Party shall provide reasonable training, at its sole
expense, to the Selling Party’s Personnel as reasonably required to enable the
Selling Party’s Personnel to provide Second Line Support Services under Section
6.3.3(c).

 

6.4     Notice of Obsolescence. PDF acknowledges and agrees that, if PDF stops,
materially limits, or discontinues the use, update, or maintenance of any
significant feature or functionality of any module within the Exensio System any
time before the expiration of the Term, PDF shall provide Advantest at least
[***] prior written notice before PDF’s stopping, materially limiting, or
discontinuing the use, update, or maintenance of any such feature or
functionality.

 

6.5     Surviving Terms. The provisions set forth in the following sections, and
any other right, obligation, or provision under this Agreement that, by its
nature, should survive termination or expiration of this Agreement, will survive
any expiration or termination of this Agreement: this Section 6.5, Section 1
(“Definitions”), Section 5 (“Confidentiality”), Section 6.3 (“Effect of
Termination or Expiration”), [Section 6.4 (“Notice of Obsolescence”),] Section 7
(“Representations and Warranties”), Section 8 (“Limitations of Liability”),
Section 9 (“Indemnity”), and Section 10 (“Miscellaneous”).

 

7.     REPRESENTATIONS AND WARRANTIES

 

7.1     Mutual Representations and Warranties. Each Party represents, warrants,
and covenants to the other Party that:

 

7.1.1     It will provide the Support Services it is obligated to provide and
perform under this Agreement in a professional manner through qualified
Personnel;

 

7.1.2     It is duly organized, validly existing, and in good standing as a
corporation or other entity under the laws and regulations of the jurisdiction
of its incorporation or other organization;

 

Page 12 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #8277 (continued)

 

7.1.3     It has the full right, power, and authority to enter into and perform
its obligations and grant the rights, licenses, and authorizations it grants and
is required to grant under this Agreement;

 

7.1.4     The execution of this Agreement by its representative whose signature
is set forth at the end of this Agreement has been duly authorized by all
necessary corporate or organizational action of such Party;

 

7.1.5     It has not granted and will not grant any licenses or other contingent
or non-contingent right, title, or interest under or relating to Intellectual
Property Rights, or will not be under any obligation, that does or will conflict
with or otherwise adversely affect this Agreement, including any Party’s
representations, warranties, or obligations or rights or licenses hereunder; and

 

7.1.6     When executed and delivered by both Parties, this Agreement will
constitute the legal, valid, and binding obligation of such Party, enforceable
against such Party in accordance with its terms.

 

7.2     Warranty Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTION 7.1 OF THIS AGREEMENT, NEITHER PARTY MAKES ANY, AND EACH PARTY HEREBY
DISCLAIMS ALL, WARRANTIES AND REPRESENTATIONS OF ANY KIND, WHETHER EXPRESS,
IMPLIED, STATUTORY, OR OTHERWISE, INCLUDING ANY WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, WORKMANSHIP, SAFETY, ABSENCE OF ERRORS,
ACCURACY, COMPLETENESS OF RESULTS, THE PROSPECTS OR LIKELIHOOD OF SUCCESS
(FINANCIAL, REGULATORY, OR OTHERWISE) OF THE INTEGRATED PRODUCT OR THE VALIDITY,
SCOPE, OR NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT.

 

8.     LIMITATIONS OF LIABILITY

 

8.1     EXCLUSION OF DAMAGES. EXCEPT IN CONNECTION WITH ANY INFRINGEMENT OR
MISAPPROPRIATION BY A PARTY OF ANY INTELLECTUAL PROPERTY RIGHT OF THE OTHER
PARTY, AND EXCLUDING LIABILITY UNDER, OR FOR BREACH OF, SECTION 5
(“CONFIDENTIALITY”) OR SECTION 9 (“INDEMNITY”), IN NO EVENT WILL EITHER PARTY BE
LIABLE UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ITS SUBJECT MATTER UNDER
ANY LEGAL OR EQUITABLE THEORY, INCLUDING BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, AND OTHERWISE, FOR ANY: (I) LOSS OF USE, DATA,
BUSINESS, REVENUE, PROFIT, GOODWILL, OR REPUTATION; (II) BUSINESS INTERRUPTION,
INCREASED COSTS, OR DIMINUTION IN VALUE; OR (III) CONSEQUENTIAL, INCIDENTAL,
INDIRECT, EXEMPLARY, SPECIAL, ENHANCED, OR PUNITIVE DAMAGES, IN EACH CASE
REGARDLESS OF WHETHER SUCH PERSONS WERE ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES OR SUCH LOSSES OR DAMAGES WERE OTHERWISE FORESEEABLE, AND
NOTWITHSTANDING THE FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL
PURPOSE.

 

Page 13 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #8277 (continued)

 

8.2     CAP ON MONETARY LIABILITY. EXCEPT AS MAY BE SET FORTH IN AN ADDENDUM OR
IN CONNECTION WITH (1) ANY INFRINGEMENT OR MISAPPROPRIATION BY A PARTY OF ANY
INTELLECTUAL PROPERTY RIGHT OF THE OTHER PARTY, (2) BREACH OF SECTION 5
(“CONFIDENTIALITY”), OR (3) THE PARTIES’ INDEMNIFICATION OBLIGATIONS UNDER
SECTION 9 (“INDEMNITY”) OR SECTION 10.2.5, IN NO EVENT WILL THE COLLECTIVE
AGGREGATE LIABILITY OF A PARTY ARISING OUT OF OR RELATED TO THIS AGREEMENT UNDER
ANY LEGAL OR EQUITABLE THEORY, INCLUDING BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, AND OTHERWISE, SEPARATELY FOR EACH ADDENDUM, IN
CONNECTION WITH ANY INTEGRATED PRODUCT UNDER AN ADDENDUM, EXCEED THE GREATER OF
(a) [***] AND (b) [***] TIMES THE TOTAL LICENSE FEES PAID OR PAYABLE BY EITHER
PARTY UNDER SUCH ADDENDUM IN THE PRECEDING [***] PERIOD. THE FOREGOING
LIMITATIONS SHALL APPLY EVEN IF THE CUSTOMER’S REMEDIES UNDER THIS AGREEMENT
FAIL OF THEIR ESSENTIAL PURPOSE.

 

9.     INDEMNITY

 

9.1     Indemnification Obligations. Each Party (the “Indemnitor”) shall, at its
sole cost, defend the other Party (the “Indemnified Party”), its Affiliates, and
its or their directors, officers, employees, independent contractors, agents,
successors, and assigns (together with the Indemnified Party, the “Indemnitees”)
against any pending or threatened claim, action, suit, litigation, arbitration
or other proceeding brought by a third party (collectively, “Action”), and
indemnify and hold harmless from and against all liabilities, expenses, costs,
losses, fines, penalties, judgments, settlements, claims, awards, or damages
(collectively, “Losses”) related to such Action (but which shall include
reasonable attorneys’ fees, witness’s fees and defense costs for such Action
only if the Indemnitor is obligated to defend an Indemnitee under this Section
9.1 against such Action and fails to provide such defense), to the extent caused
by or resulting or arising from: (i) with the Selling Party as the Indemnitor
and the Non-Selling Party as the Indemnified Party, any breach by the Selling
Party of any representation, warranty, covenant, or obligation under any
Customer Agreement, except to the extent that such breach by the Selling Party
is caused by a breach by the Non-Selling Party or its Personnel under this
Agreement; (ii) with the Non-Selling Party as the Indemnitor and the Selling
Party as the Indemnified Party, any infringement or misappropriation, or
allegation of infringement or misappropriation, of a third party’s Intellectual
Property Right by an Integrated Product, or by the Commercialization of an
Integrated Product in accordance with this Agreement, or by the use of an
Integrated Product for the purpose intended by the Parties under this Agreement,
in each case to the extent that such infringement or misappropriation, or
allegation thereof, is caused by the Non-Selling Party’s Licensed Technology
included in such Integrated Product or the use thereof for the purpose intended
by the Parties under this Agreement; or (iii) any violation of law, negligence,
or willful misconduct by the Indemnitor or its Personnel.

 

Page 14 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #8277 (continued)

 

9.2     Indemnification Procedure. The Indemnified Party shall: (i) promptly
notify the Indemnitor in writing of the pending or threatened Action subject to
such indemnity (the “Indemnified Action”) as soon as reasonably practicable
after the Indemnified Party first becomes aware of such Indemnified Action; (ii)
give the Indemnitor sole control of any defense and settlement of such
Indemnified Action; and (iii) give, and shall cause the Indemnitees of PDF (if
Advantest is the Indemnitor) or the Indemnitees of Advantest (if PDF is the
Indemnitor) to give, to the Indemnitor reasonable assistance requested by the
Indemnitor in connection with any such defense or settlement; provided that the
Indemnitor shall pay any reasonable and necessary out-of-pocket costs incurred
by the Indemnitees for such assistance. The Indemnitor shall not make, without
the Indemnified Party’s express prior written consent, any admission, settlement
or concession that may interfere or negatively impact any right, title or
interest of an Indemnitee or obligate an Indemnitee other than the obligation to
pay any Losses for which the Indemnitor is obligated to indemnify the
Indemnitee. The Indemnitor will not be liable for the settlement of an
Indemnified Action by an Indemnitee without the Indemnitor’s prior written
consent unless the Indemnitor breaches its duty to defend hereunder regarding
such Indemnified Action. If any Indemnified Action against the Indemnitees
involves Losses subject to indemnity hereunder as well as other Losses, the
Indemnitor shall nonetheless be fully responsible for defending, indemnifying
and holding the Indemnitees harmless to the extent of those Losses that are
subject to indemnity hereunder and shall provide reasonable cooperation to the
Indemnitees’ counsel with respect to such other Losses asserted in the same
Action.

 

10.     MISCELLANEOUS

 

10.1     Relationship of the Parties; No Third-Party Beneficiaries. The
relationship between the Parties is that of independent contractors. Nothing
contained in this Agreement constitutes, and shall not be construed as
constituting or creating, any agency, partnership, joint venture, or other form
of joint enterprise, employment, or fiduciary relationship between the Parties,
including for United States federal income tax purposes, and neither Party shall
have any right to obligate or bind the other Party in any manner whatsoever.
Nothing herein contained shall give or is intended to give any rights of any
kind to any third persons.

 

10.2     Compliance with Applicable Law.

 

10.2.1     General Compliance. In the exercise of their respective rights and
the performance of their respective obligations under this Agreement, each Party
shall comply with all applicable law, regulations, and governmental orders.
Without limiting the generality of this Section 10.2.1, each Party will obtain
and will maintain in full force and effect throughout the continuance of this
Agreement all licenses, permits, authorizations, approvals, government filings,
and registrations necessary or appropriate for the exercise of its rights and
the performance of its obligations hereunder.

 

Page 15 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #8277 (continued)

 

10.2.2     United States Trade Restrictions. Without limiting the generality of
Section 10.2.1, the Parties hereby acknowledge and agree as follows:

 

(a)     The Integrated Products, and any part thereof and any information
related thereto, is or may be subject to export controls, including those under
the laws and regulations of the United States, such as the Export Administration
Regulations, 15 C.F.R. Parts 730-774. In the exercise of its rights, and the
performance of its obligations under this Agreement, the Parties shall comply
strictly with all such export control laws and regulations applicable to the
Integrated Products or any part thereof or any information related thereto, and
shall not export, re-export, transfer, divert or disclose the Integrated
Products, or any part thereof or any information related thereto, directly or
indirectly, to any destination, end-use, or end-user restricted or prohibited
under such export controls.

 

(b)     Each Party’s ability to perform under this Agreement is subject to its
own continued compliance with applicable U.S., Japanese, and other applicable
export controls, as well as with applicable sanctions laws, rules and
regulations, including those administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control prohibiting or restricting dealings
with certain targeted territories and parties (collectively, the “Trade
Restrictions”). Any refusal or failure by a Party to perform, in whole or in
part, its obligations hereunder on account of compliance with any Trade
Restrictions will not constitute a breach of any obligation under this Agreement
by such Party, and the other Party hereby waives any and all claim against such
Party for any legal recourse, including injunctive or declarative relief, loss,
cost or expense, including consequential damages, that the other Party may have,
incur, or be subject to by virtue of such refusal or cancellation.

 

10.2.3     Anti-Corruption and Anti-Bribery.

 

(a)     Without limiting the generality of Section 10.2.1, each Party agrees
that it shall comply fully with any applicable foreign or domestic
anti-corruption and anti-bribery laws and regulations (as amended from time to
time), including the United States Foreign Corrupt Practices Act 1977, the UK
Bribery Act 2010, any foreign or domestic laws to the extent applicable to it,
including the Irish Criminal Justice (Corruption Offences) Act 2018 and any laws
intended to implement the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transaction (“Applicable Anti-Corruption
Laws”).  Without limiting the generality of the foregoing obligation, each Party
agrees that it shall not offer, pay, promise to pay, or authorize the payment or
giving of, monies or any other thing of value, directly or indirectly, to any
current or former Government Official, anyone acting on behalf of a Governmental
Entity, or any employee, director or consultant of a non-government client or
potential client, for the purpose of securing any improper or unfair advantage
or obtaining or retaining business in connection with the activities
contemplated hereunder.

 

Page 16 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #8277 (continued)

 

(b)     The term “Government Entity” means: (i) any agency, instrumentality,
subdivision or other body of any national, regional, local or other government
(including any telecommunications or broadcasting authority, any parliament or
other legislative body, any military or law enforcement agency, etc.); (ii) any
commercial or similar entities owned or controlled by such government, including
any state-owned and state-operated companies; (iii) any political party; or (iv)
any public international organization.

 

(c)     The term “Government Official” includes: (i) officers, employees or
representatives of any national, regional, local or other Governmental Entity
(as defined above); (ii) any individual who, although temporarily or without
payment, holds a public position, employment, or function; (iii) officers,
employees or representatives of companies in which a Governmental Entity owns an
interest; (iv) any private person acting in an official capacity for or on
behalf of any Governmental Entity (such as a consultant retained by a government
agency); (v) candidates for political office at any level; (vi) political
parties and their officials; (vii) royal family members, including ones who may
lack formal authority, but could otherwise be influential in advancing either
Party’s business interests; and (viii) officers, employees or representatives of
public international organizations (such as the United Nations, World Bank, and
International Monetary Fund).

 

10.2.4     Notification.

 

(a)     The Selling Party shall provide written notice to the Non-Selling Party
no less than [***] in advance of any proposed Customer Agreement identifying
therein the prospective Customer, with assurance that the proposed license,
sale, or other provision of the Integrated Product to such Customer is permitted
hereunder.

 

(b)     Customer-Specific Refusal and Termination Right. Notwithstanding any
assurances provided by the Selling Party under 10.2.4(a), the Non-Selling Party
has the right, in its sole discretion, immediately to exclude a Customer or
prospective Customer from the license under Section 2.2.1 and the right
thereunder to grant a Customer Sublicense thereunder to such Customer, or to
require the Selling Party to terminate such Customer Sublicense with regard to
such Customer if the Non-Selling Party reasonably determines that such Customer
or prospective Customer presents a compliance risk to the Non-Selling party
under any Trade Restriction.

 

10.2.5     Indemnity. Without limiting the rights and obligations under Section
9 (“Indemnity”) of this Agreement, each Party shall protect, indemnify, and hold
harmless the other Party and its Affiliates from and against any claim,
investigation, action, suit, litigation, arbitration, or other proceeding, and
all liabilities, expenses, costs, reasonable attorneys’ fees and defense costs,
losses, fines, penalties, judgments, settlements, claims, awards, or damages
proceeding related to or arising from any third party claim based on: (i) the
other Party’s breach of any representation, warranty, covenant, or obligation
under this Section 10.2; or (ii) the other Party’s failure or omission to comply
with any applicable Trade Restrictions and/or Applicable Anti-Corruption Laws.

 

10.3     Public Announcements. Without limiting the rights granted in Section
2.2.2, neither Party shall issue or release any announcement, statement, press
release, or other publicity or marketing materials relating to this Agreement
or, unless expressly permitted under this Agreement, otherwise use the other
Party’s Marks without the prior written consent of the other Party (email
sufficient), which shall not be unreasonably delayed or withheld.

 

Page 17 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #8277 (continued)

 

10.4     Notices. Any notice, request, consent, claim, demand, waiver, or other
communication to be given or delivered to a Party under or by reason of a
provision of this Agreement shall only have legal effect if in writing and shall
be deemed to have been delivered to such Party when delivered personally to such
Party, or emailed or sent to such Party by United States Postal Service (USPS),
United Postal Service (UPS), Federal Express (FedEx) express service, or
reputable express courier service, with return receipt or signature/reply
confirmation, as applicable, and with the charges prepaid, to the following
address and attention of such Party, or another address notified hereunder by
such Party at least [***] in advance for notices, demands, or other
communications, to:

 

If to Advantest: 

Advantest America, Inc.

Attn: CFO

3061 Zanker Road

San Jose, CA 95134 (USA)

 

If to PDF: 

PDF Solutions, Inc.

Attn: CFO/General Counsel

2858 De La Cruz Boulevard

Santa Clara, CA 95050 (USA)

Legal.Department@pdf.com 

 

 

Page 18 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #8277 (continued)

 

 

10.5     Interpretation. For the purposes of this Agreement and any Addendum:
(i) any provision in the caption and recitals of this Agreement are part of this
Agreement; (ii) any reference to any provision of a statute shall be construed
as a reference to that provision as amended, re-enacted or extended at the
relevant time; (iii) where this Agreement states that a Party “shall” or “will”
perform in some manner or otherwise act or omit to act, it means that such Party
is legally obligated to do so in accordance with this Agreement; (iv) the
principle ejusdem generis shall not apply to any provision in this Agreement or
any Addendum, schedule or exhibit attached hereto; (v) the term “including”
means “including without limitation” and is intended by way of example and not
limitation; (vi) the provisions of this Agreement shall not be interpreted
against the drafter, and for purposes of any interpretation, both Parties shall
be deemed to be drafters of this Agreement; (vii) all headings are intended
solely for the convenience of the Parties, and none will be deemed to affect the
meaning or construction of any provision hereof; (viii) words of any gender used
in this Agreement are intended to include any other gender, and words in the
singular number include the plural, and vice versa, unless the context clearly
indicates otherwise; (ix) the word “or” is not exclusive; (x) the words
“herein,” “hereof,” “hereby,” “hereto,” and “hereunder” refer to this Agreement
as a whole; and (xi) references to an agreement, instrument, or other document
means such agreement, instrument, or other document as amended, supplemented,
and modified from time to time to the extent permitted by the provisions
thereof.

 

10.6     Entire Agreement. This Agreement, together with any Addendum or other
written agreement entered into by the Parties pursuant to this Agreement,
constitutes the sole and entire agreement of the Parties with respect to the
subject matter contained herein and therein and supersede all prior and
contemporaneous understandings, agreements, representations, and warranties,
both written and oral, with respect to such subject matter. For the avoidance of
doubt, this Agreement is intended to govern the Parties rights and obligations
with respect to the commercialization of Integrated Products. Any disputes or
claims for indemnification with respect to any Integrated Product pertaining to
the commercialization (including marketing and support) of such Integrated
Product shall be governed exclusively by the terms of this Agreement. To the
extent that any dispute or claim for indemnification with respect to any
Integrated Product pertaining to the Development of such Integrated Product,
such dispute or claim shall be governed by the terms of the Development
Agreement and not this Agreement. Nothing in this Agreement is intended to limit
or modify the Parties respective rights or obligations under the Development
Agreement or any other agreements between the Parties or their Affiliates.

 

10.7     Assignment and Transfer. Neither Party may transfer this Agreement
either in whole or in part or assign its rights or delegate its obligations
hereunder, or grant any security interest, lien, or encumbrance in or to this
Agreement or any right under this Agreement, without the prior written consent
of the other Party; provided, however, that no consent shall be required in
connection with any transfer of this Agreement to an Affiliate of such Party or
in connection with any merger, reorganization, or consolidation of such Party or
any of its Affiliates, or the sale or transfer of all or substantially all of
the assets or business of such Party. Any attempted transfer, assignment, or
delegation in contravention of the foregoing shall be null and void. This
Agreement shall be binding upon and inure to the benefit of the permitted
successors and assigns of the Parties.

 

Page 19 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #8277 (continued)

 

10.8     Amendment and Modification; Waiver. No term or provision of this
Agreement may be amended, waived, changed, replaced, or removed except solely by
a written amendment expressly identified as being an amendment to this Agreement
and expressly identifying such term or provision if such written amendment is
signed by each Party through its authorized representative therefor; any other
amendment, waiver, change, replacement, or removal of any term or provision of
this Agreement shall be invalid and unenforceable. No waiver of all or part of
any right or remedy by a Party shall be valid or effective unless it is made in
writing by an authorized representative of such Party and is expressly
identified as being waived in such writing. A failure of either Party to
exercise any right provided for herein shall not be deemed to be a waiver of any
right hereunder; nor shall any single or partial exercise of any right, remedy,
power, or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power, or privilege.

 

10.9     Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction and the meaning of said provision will be construed, to the extent
feasible, so as to render the provision enforceable, and if no feasible
interpretation shall save such provision, it will be severed from the remainder
of this Agreement, as appropriate. The remainder of this Agreement shall remain
in full force and effect unless the severed provision is essential and material
to the rights or benefits received by either Party hereunder. On such
determination that any term or other provision is invalid, illegal, or
unenforceable, the Parties shall use their best efforts to negotiate, in good
faith, to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

10.10     Governing Law and Forum. THE VALIDITY, ENFORCEABILITY, AND PERFORMANCE
OF THIS AGREEMENT, AND THE CONSTRUCTION AND INTERPRETATION OF ANY TERM AND ANY
PROVISION IN THIS AGREEMENT, AND ANY DISPUTE UNDER OR RELATED TO THIS AGREEMENT,
SHALL BE GOVERNED BY U.S. FEDERAL LAW AS APPLICABLE AND THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD OF ANY CONFLICT OF LAWS PROVISION THAT WOULD RESULT
IN THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION. WITH RESPECT TO ANY
DISPUTE, EACH PARTY CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF,
WAIVING ANY OBJECTIONS TO PERSONAL JURISDICTION IN, COMPETENT STATE AND FEDERAL
COURTS IN THE STATE OF CALIFORNIA FOR ANY LITIGATION OR PROCEEDING, AND TO THE
EXCLUSIVE VENUE OF SUCH LITIGATION OR PROCEEDING IN THE COUNTY OF SANTA CLARA,
CALIFORNIA.

 

Page 20 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #8277 (continued)

 

10.11     Remedies and Injunctive Relief. Each Party recognizes that any actual
or potential violation, breach, non-performance of, or default under, any
provision in Section 2.2 (Licenses) and/or Section 5 (Confidentiality) of this
Agreement and/or an infringement or other violation of either Party’s
Intellectual Property Rights may cause irreparable injury to the other Party for
which such other Party may have no adequate remedy at law. Therefore, each Party
agrees that the other Party shall be entitled to seek injunctive relief or
specific performance, without any requirement to post any bond, to enforce any
obligation, agreement, covenant, term or condition, or to prove actual damages
or that monetary damages are not an adequate remedy, under Sections 2.2 and/or
5. Such remedies are not exclusive and are in addition to all other remedies
available to such other Party, all as such other Party elects in its sole
discretion.

 

10.12     Counterparts. The Parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the Party that
signed it, but all of which together are deemed to be one and the same
agreement. This Agreement is effective upon the delivery of one executed
counterpart from each Party to the other Party. The signatures of all parties
need not appear on the same counterpart. The delivery of signed counterparts by
facsimile or email transmission in portable document format (.pdf) or .tiff
format that includes a copy of the sending Party’s signature(s), or by
electronic signature, is as effective as signing and delivering the counterpart
in person.

 

[Signature page follows.]

 

 

Page 21 of 22
PDF Solutions CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #8277 (continued)
 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement by their
duly authorized representatives as of the Effective Date.

 

 

ADVANTEST AMERICA, INC.

 

PDF SOLUTIONS, INC.

 

 

 

 

  By: /s/ Douglas Lefever   By: /s/ Adnan Raza           Name:  Douglas Lefever
  Name: Adnan Raza           Title:   President and CEO   Title:   CFO, and EVP,
Fin.           Date:   July 29, 2020   Date:  July 29, 2020  

 

 

 

[Signature Page to Master Commercial Terms and Support Services Agreement]

 

Page 22 of 22